19-3605
     Singh v. Garland
                                                                             BIA
                                                                    Baumgarten, IJ
                                                                     A215 669 519
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 17th day of December, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROBERT D. SACK,
 9            REENA RAGGI,
10                 Circuit Judges.
11   _____________________________________
12
13   NAVJOT SINGH,
14            Petitioner,
15
16                      v.                                    19-3605
17                                                            NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Khagendra Gharti-Chhetry, Esq.,
24                                     New York, NY.
25
26   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
27                                     Assistant Attorney General;
28                                     Anthony P. Nicastro, Assistant
29                                     Director; Ilana J. Snyder, Trial
 1                                      Attorney, Office of Immigration
 2                                      Litigation, United States
 3                                      Department of Justice, Washington,
 4                                      DC.

 5          UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

9           Petitioner Navjot Singh, a native and citizen of India,

10   seeks review of an October 4, 2019, decision of the BIA

11   affirming an April 11, 2019, decision of an Immigration Judge

12   (“IJ”) denying asylum, withholding of removal, and protection

13   under the Convention Against Torture (“CAT”).                    In re Navjot

14   Singh, No. A 215 669 519 (B.I.A. Oct. 4, 2019), aff’g No. A

15   215 669 519 (Immig. Ct. Batavia Apr. 11, 2019).                     We assume

16   the    parties’      familiarity    with     the    underlying     facts   and

17   procedural history.

18          We have reviewed the IJ’s decision as modified by the

19   BIA and do not consider the findings that the BIA did not

20   rely on.       See Xue Hong Yang v. U.S. Dep’t of Justice, 426

21   F.3d    520,   522    (2d   Cir.    2005).         We   review   the   adverse

22   credibility determination for substantial evidence.                        See



                                           2
 1   8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d

 2   67, 76 (2d Cir. 2018).

 3        “Considering the totality of the circumstances, and all

 4   relevant factors, a trier of fact may base a credibility

 5   determination on the demeanor, candor, or responsiveness of

 6   the applicant. . . , the consistency between the applicant’s

 7   or witness’s written and oral statements . . . , the internal

 8   consistency of each such statement, [and] the consistency of

 9   such statements with other evidence of record . . . without

10   regard to whether an inconsistency, inaccuracy, or falsehood

11   goes to the heart of the applicant’s claim.”               8 U.S.C.

12   § 1158(b)(1)(B)(iii).    “We defer . . . to an IJ’s credibility

13   determination unless, from the totality of the circumstances,

14   it is plain that no reasonable fact-finder could make such an

15   adverse credibility ruling.”        Xiu Xia Lin v. Mukasey, 534

16   F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d

17   at   76.   The   agency’s   determination   that   Singh   was   not

18   credible as to his claim that he was threatened and assaulted

19   by Bharatiya Janata Party members on account of his political

20   opinion and religion is supported by substantial evidence.




                                     3
 1          The agency reasonably relied on Singh’s demeanor and lack

 2   of responsiveness.         8 U.S.C. § 1158(b)(1)(B)(iii).         We defer

 3   to such a finding, especially where, as here, there are also

 4   specific findings of inconsistent testimony.                 See Majidi v.

 5   Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005) (noting that “a

 6   fact-finder who assesses testimony together with witness

 7   demeanor is in the best position to discern . . . whether a

 8   witness       who   hesitated    in   a   response     was    nevertheless

 9   attempting truthfully to recount what he recalled of key

10   events” (internal quotation marks and brackets omitted)); see

11   also Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109

12   (2d Cir. 2006) (“We can be . . . more confident in our review

13   of observations about an applicant’s demeanor where . . .

14   they    are    supported    by   specific   examples    of    inconsistent

15   testimony.”).       And the record supports the IJ’s findings that

16   Singh’s testimony shifted and was at times lacking detail.

17   For example, Singh’s testimony about whether he met with a

18   smuggler      and   knew   the   identity   of   the   smuggler    shifted

19   throughout the hearing.           Singh’s testimony was also vague

20   concerning his political activities, and shifting concerning




                                           4
 1   whether he knew any of the farmers who helped him after his

 2   second attack.

 3         The agency also reasonably relied on inconsistencies

 4   between   Singh’s     testimony     and   the    record   of    his   border

 5   interview concerning how he crossed the border, where his

 6   passport was taken from him and when it would be returned,

 7   and   what    money     he    had    with       him.      See    8    U.S.C.

 8   § 1158(b)(1)(B)(iii).        Singh does not dispute the reliability

 9   or contents of the border interview record, which “bears

10   sufficient indicia of reliability.”               Ming Zhang v. Holder,

11   585 F.3d 715, 721–22, 725 (2d Cir. 2009).              The agency was not

12   compelled to credit Singh’s explanation that he may have spent

13   the $1,000 he brought from India on personal expenses during

14   his trip because he testified that he did not spend any money

15   while in Mexico.      See Majidi, 430 F.3d at 80-81 (“A petitioner

16   must do more than offer a plausible explanation for his

17   inconsistent statements to secure relief; he must demonstrate

18   that a reasonable fact-finder would be compelled to credit

19   his testimony.” (internal quotation marks omitted)).

20         These inconsistency and demeanor findings constitute

21   substantial      evidence      for        the     adverse       credibility


                                          5
 1   determination.   See Hong Fei Gao, 891 F.3d at 76; Xiu Xia

 2   Lin, 534 F.3d at 165–66. 1   That determination is dispositive

 3   of asylum, withholding of removal, and CAT protection because

 4   the claims were based on the same factual predicate.      See

 5   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   All pending motions and applications are DENIED and

8    stays VACATED.

 9                                FOR THE COURT:
10                                Catherine O’Hagan Wolfe,
11                                Clerk of Court




     1 We do not reach the agency’s other credibility findings
     because the findings discussed above constitute substantial
     evidence for the adverse credibility determination. See Xiao
     Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 338–39 (2d
     Cir. 2006) (declining to remand despite error where
     substantial evidence supported the determination). Because
     the adverse credibility determination is dispositive, we do
     not reach the alternative determination that, even if
     credible, Singh failed to meet his burden of proof. See INS
     v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule
     courts and agencies are not required to make findings on
     issues the decision of which is unnecessary to the results
     they reach.”).
                                   6